Case 21-00571-11        Doc 11    Filed 04/22/21 Entered 04/22/21 17:27:38            Desc Main
                                  Document      Page 1 of 4



                         UNITED STATES BANKRUPTCY COURT

                             SOUTHERN DISTRICT OF IOWA

In re:                                           )   Case No. 21-00571
                                                 )
CYCLE FORCE GROUP, LLC                           )   Chapter 11
                                                 )
         Debtor and Debtor in Possession         )   Honorable
                                                 )
2105 SE 5th St.                                  )   FIRST DAY MOTION
Ames, IA 50010                                   )   DECLARATION OF NYLE H. NIMS IN
                                                 )   SUPPORT OF FIRST DAY MOTIONS
EIN: XX-XXXXXXX                                  )
                                                 )   No Hearing Set
                                                 )


I, Nyle H. Nims, declare:

    1. I am the President and CEO of Cycle Force Group, LLC (“Debtor”).

    2. I make this Declaration in support of the Debtor’s First Day Motions.

    3. I started Cycle Source Group (predecessor of Cycle Force Group) in August 1998 in

Yaphank, New York. I have been in the bicycle business starting at retail in 1970 and wholesale

in 1980. Prior to starting Cycle Force Group, I was the President of Ross Bicycles U.S.A.,

formerly the 2nd largest maker and reseller of bicycles in America.

    4. In 2007, Cycle Source Group relocated from Yaphank, NY, to Ames, Iowa, my

hometown, when my wife Patricia and I bought a building in Ames from a close friend. We

relocated our key staff from New York to Iowa, allowing the continuation of their employment.

The move allowed us to take advantage of much lower costs of doing business, a centralized

U.S. location to minimize transportation costs, and a highly desired workforce in a great

university town.

    5. The recession of 2008 took a toll on our business and profits, and in 2009 investors from
Case 21-00571-11        Doc 11     Filed 04/22/21 Entered 04/22/21 17:27:38           Desc Main
                                   Document      Page 2 of 4



Great Britain, who were existing customers of Cycle Source Group, invested with me to

reconstitute Cycle Source Group into Cycle Force Group, LLC, which we have operated under

through now.

   6. Cycle Force Group currently employs 30 people and, at our height, employed nearly 50

people. Annual sales have ranged between $12 million to $18 million during these periods, with

a high of $23 million before our relocation.

   7. We have been and remain largely an importer of bicycles and accessories from China,

Taiwan, and Europe with some domestic purchases. As such, we are subject to fluctuating costs

of shipping and currency exchange rates. In 2014 we entered into an agreement with Royalbaby

Bicycles, Beijing, China, to take over their sales of Royalbaby bicycles to Amazon.com, which

were at the level of less than 20,000 per year. To achieve additional sales, we agreed to

warehouse their bicycles in our Ames facility. Our company paid the freight and duty for these

bicycles supplied under consignment terms, and payment for these bicycles was made to

Royalbaby 60 days after the sale. Over the next several years, we grew this brand to over

100,000 bikes on Amazon, resulting in its largest selling child’s bike brand.

   8. In 2018, the Trump administration enacted tariffs against Chinese-made goods, including

almost all the bicycles and accessories we were importing. In August 2018, the U.S. federal

government announced these new tariffs, with the plan for them to escalate to 25% on January 1,

2019. At this time, our consignment supplier, Royalbaby Bicycles, decided to escalate the

importation of bicycles to our warehouse to beat the January 1 tariff increase. We imported over

112 40’ shipping containers during the ensuing short few months, representing over 80,000

bicycles, from Royalbaby at their direction. This volume far exceeded the capacity of our 90,000

square foot facility. We located warehousing in the Des Moines area for these bicycles, paying
Case 21-00571-11        Doc 11      Filed 04/22/21 Entered 04/22/21 17:27:38             Desc Main
                                    Document      Page 3 of 4



on average nearly $30,000 per month in storage costs. We had invested over $1,250,000 in

freight, duty, and 10% prevailing tariff, causing us to incur a deep financial strain.

   9. After January 1, 2019, the U.S. government postponed the 25% tariff increase until

March. We were in the middle of winter when sales are the slowest and hoped that when the

tariff went into effect, we would be in a strong position to raise our prices to cover the additional

costs and take advantage of the margin increase. Instead, the March increase did not go into

effect. We were bleeding cash by holding the inventory, so we initiated a program to sell it to

Amazon.com at approximately our cost to recoup the investment. We had to give Amazon

extended payment terms, and over time they purchased most of these goods at below our cost.

Unfortunately, the tariff finally did go into effect around July after we had liquidated the goods.

Our gamble had failed. At this time, we owed Royalbaby Bicycles nearly $3 million for these

goods and were using the proceeds of the sales to cover our overhead with hopes that our 4th

quarter sales would enable us to chip away at our debt. Royalbaby during this period rescinded

our Amazon sales agreement, and we lost the resulting profits from these sales. Due to the cash

constraints, we were also forced to stretch our payments to other significant suppliers.

   10. In October of 2019, I retained the services of a long-time bicycle industry veteran named

Patrick Cunnane, who has spent the better part of the last year advising my company on best

practices for our business. In so doing, Pat did a deep dive into our past financial reporting and

discovered enough irregularities to question our financial condition’s validity. He suggested we

obtain our first-ever reviewed vs. compiled financial statement. This review uncovered past

errors in processes, and along with the losses incurred due to the tariff impact, showed a

substantial loss of just over $1 million. This loss triggered a review by our lending institution,

Great Western Bank, and a subsequent freeze of our line of credit and building mortgage. We
Case 21-00571-11        Doc 11     Filed 04/22/21 Entered 04/22/21 17:27:38            Desc Main
                                   Document      Page 4 of 4



are operating under a forbearance agreement that expires in July of 2021.

   11. We have provided our bank and significant creditors with a weekly cash flow forecast for

over 13 months. Our suppliers, most of whom entail multi-year relationships, have continued to

support us as we worked to resolve our financial crisis. We have been living off our operational

cash flow to fund our daily disbursement obligations, make our mortgage payments, and pay

both interest and amortization on our line of credit.

   12. Covid-19 has impacted our business both positively and negatively. On the positive

side, we sold goods we have had on hand during the first six months of 2020 with ease. Our

warehouse has been nearly emptied. On the negative side, we are unable to procure enough

replacement goods in a timely fashion. Unfortunately, prices have risen at a pace never before

seen, and freight costs are nearly double what we have paid in past years. Lead time is up to 500

days for products that have typically taken 120 days. We anticipate this “mini-boom” to carry on

through 2021 and have a residual effect on future cycling as a sport.

   13. We have come to the court with hopes we can seek assistance in our plans for the future.

We have strong brands, supportive vendor partners, a lean and dedicated staff, an efficient and

affordable facility, and a customer base that needs our supply and services and respects our need

for a fair return on our investment. We are better prepared for tomorrow than at any time with

any company in my many years of business.

   I declare under penalty of perjury, under the laws of the State of Iowa and the laws of the

United States, that the foregoing is true and correct and is executed on this 22nd day of April,

2021 at Ames, Iowa.


Dated: April 22, 2021                                   /s/ Nyle Nims
                                                        Nyle Nims, President
